Name: Council Directive 83/128/EEC of 28 March 1983 amending Directive 76/764/EEC on the approximation of the laws of the Member States on clinical mercury-in-glass, maximum- reading thermometers
 Type: Directive
 Subject Matter: European Union law;  marketing;  health;  competition
 Date Published: 1983-04-09

 Avis juridique important|31983L0128Council Directive 83/128/EEC of 28 March 1983 amending Directive 76/764/EEC on the approximation of the laws of the Member States on clinical mercury-in-glass, maximum- reading thermometers Official Journal L 091 , 09/04/1983 P. 0029 - 0029 Spanish special edition: Chapter 13 Volume 14 P. 0033 Portuguese special edition Chapter 13 Volume 14 P. 0033 *****COUNCIL DIRECTIVE of 28 March 1983 amending Directive 76/764/EEC on the approximation of the laws of the Member States on clinical mercury-in-glass, maximum-reading thermometers (83/128/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas Council Directive 71/316/EEC of 26 July 1971 on the approximation of the laws of the Member States relating to common provisions for both measuring instruments and methods of metrological control (3) laid down the procedure for EEC pattern approval and EEC initial verification; Whereas Directive 76/764/EEC (4) makes provision for clinical mercury-in-glass, maximum-reading thermometers to be subject only to EEC initial verification; Whereas, since the adoption of Directive 76/764/EEC, new techniques have been developed in the field of the said thermometers; whereas these techniques make additional examinations necessary for the purpose of determining the quality of the glass used; whereas it is therefore necessary to make provision for EEC pattern approval for this category of measuring instruments and to amend Directive 76/764/EEC accordingly; Whereas it is also advisable for the Commission to adapt to technical progress the Annexes to Directive 76/764/EEC in accordance with the procedure laid down in Article 19 of Directive 71/316/EEC, HAS ADOPTED THIS DIRECTIVE: Article 1 Articles 2 and 3 of Directive 76/764/EEC shall be replaced by the following: 'Article 2 The clinical mercury-in-glass, maximum-reading thermometers eligible to bear the EEC marks and signs shall be those described in the Annexes. They shall be subject to EEC pattern approval and EEC initial verification. Article 3 No Member State may prevent, prohibit or restrict the placing on the market or entry into use of clinical mercury-in-glass, maximum-reading thermometers bearing the EEC pattern approval sign and the EEC initial verification mark.' Article 2 1. Member States shall adopt the laws, regulations and administrative provisions necessary to comply with this Directive so that these provisions take effect on the same date as the Directive adapting to technical progress, for the first time, the Annexes to Directive 76/764/EEC. They shall forthwith inform the Commission thereof. 2. Member States shall communicate to the Commission the texts of the provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive is addressed to the Member States. Done at Brussels, 28 March 1983. For the Council The President J. ERTL (1) OJ No C 287, 9. 11. 1981, p. 137. (2) OJ No C 189, 30. 7. 1981, p. 10. (3) OJ No L 202, 6. 9. 1971, p. 1. (4) OJ No L 262, 27. 9. 1976, p. 139.